Citation Nr: 1142705	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  10-05 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to January 1971.  The Veteran died in April 2007.  The appellant (or claimant) is the Veteran's widow. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied service connection for the cause of the Veteran's death.  The appellant disagreed and perfected her appeal.  She did not request a hearing.  

The issue of service connection for cause of death is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In this case, the Veteran died in April 2007.  The Veteran's death certificate lists metastatic non-small cell lung cancer as the immediate cause of death, with no other disorder listed as a contributing cause.  At the time of the Veteran's death, service connection was not in effect for any disability nor was there any claim pending.  

The appellant has contended that the Veteran was exposed to herbicides while in service due to duty in Vietnam.  As an initial matter, the appellant does not contend, nor does the record reflect, that lung cancer was incurred in service.  Rather, she contends that the Veteran's service had placed him in the Republic of Vietnam for what the appellant described as "two tours."  Although a single entry in the personnel records contains an unexplained suggestion that the Veteran was sent TDY to an "area" indicated to be "Vietnam" for 163 days from late June 1969 to late December 1969, the more probative service treatment records show the Veteran received medical treatment during this very time period at a service medical facility that was on Nakon Phanom Royal Tai Air Force Base (RTAFB) in Thailand, which is not in the Republic of Vietnam.  The Veteran's DD Form 214 does not list any foreign service at all, nor any awards or medals that denote service in Southeast Asia in any capacity; however, in the personnel records is an Air Force Commendation medal citation for the Veteran's service from late December 1969 to June 1970, while assigned at Operating Location 27, First Combat Evaluation Group, Southeast Asia that was in "direct support" of a particular air campaign.  For these reasons, the Board finds that the Veteran had service in Thailand, at the Nakon Phanom RTAFB, at least from June 1969 to December 1969, but did not have service in the Republic of Vietnam.

The Board finds that on de novo review remand of this claim is necessary for development of evidence concerning the Veteran's claimed exposure to herbicides while serving in Thailand (during the Vietnam Era) as required by the VA Adjudication Manual and Manual Rewrite (M21-1MR) concerning verification of exposure to herbicides in such instances.  See Campbell v. Gober, 14 Vet. App. 142, 144 (2000); Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to satisfy its duty to assist when it failed to remand the case for compliance with the evidentiary development called for by M21-1MR). 

VA has developed specific evidentiary procedures to verify whether a veteran was exposed to herbicides in locations other than Vietnam.  Recently, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q), was adopted for application for claims involving exposure to herbicides in Thailand.  The RO is directed to place a copy of the Compensation and Pension (C&P) Service's "Memorandum for the Record" (Memorandum) on herbicide use in Thailand during the Vietnam Era in the veteran's claims file.  Next, the RO should ask the appellant for the approximate dates, location, and nature of the Veteran's alleged herbicide exposure in Thailand.  

After the appellant responds, the RO shall determine whether the Memorandum and information supplied by the appellant are sufficient to adjudicate the claim.  If the evidence is insufficient, or if the appellant did not provide timely information regarding the exposure, the RO should further attempt to verify the Veteran's alleged exposure to herbicides by referring the case to the U.S. Army and Joint Services Records Research Center (JSRRC).  If the information provided by the appellant is insufficient, the case should be forwarded to the JSRRC coordinator for a formal finding that the information provided is insufficient to verify the Veteran's exposure to herbicides in service. 

As the development outlined above has not been completed in the instant case, a remand for further evidentiary development, to insure that the M21-1MR guidelines have been fully complied with, is necessary.  Accordingly, the issue of service connection for cause of death is REMANDED for the following action:

1.  The RO or the AMC should undertake all appropriate additional development on the appellant's claim, to include all necessary development to comply with the procedures set forth in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, as relates to claimed exposure to herbicides in Thailand during the Vietnam era.  This development should include submission of the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does or does not exist.  All efforts taken to comply with the M21-1MR should be documented in detail and placed in the claim's files.  

2.  Then, the RO or the AMC should readjudicate the issue on appeal, considering all evidence associated with the claims file since the RO's most recent adjudication of the issue.  If the benefit sought on appeal is not granted, a Supplemental Statement of the Case should be issued to the appellant and her representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


